02/04/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               September 1, 2020 Session

              STATE OF TENNESSEE v. TRAMMEL WILLIAMS

                 Appeal from the Criminal Court for Shelby County
                Nos. 17-01853, C1702811       Paula Skahan, Judge
                      ___________________________________

                           No. W2019-02018-CCA-R3-CD
                       ___________________________________


The Defendant, Trammel Williams, pleaded guilty to aggravated kidnapping and
aggravated assault, and he agreed to serve an effective sentence of eight years on
probation. A violation of probation warrant was issued, and following a hearing, the trial
court found that the Defendant violated the terms of his probation, revoked his probation,
and ordered the Defendant to serve his sentence in confinement. On appeal, the
Defendant contends that the trial court lacked substantial evidence to find that he violated
the terms of his probation and that the trial court abused its discretion in sentencing him
to confinement. Following our review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and J. Ross Dyer, JJ., joined.

Phyllis Aluko, District Public Defender; Alicia J. Kutch (on appeal) and Amy Mayne (at
hearing), Assistant Public Defenders, for the appellant, Trammel Williams.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Danielle McCollum,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                     FACTUAL AND PROCEDURAL HISTORY

      The Defendant pleaded guilty to aggravated kidnapping and aggravated assault on
October 3, 2018, and he agreed to serve an effective sentence of eight years on probation.
On July 19, 2019, a violation of probation warrant was issued, alleging that the
Defendant was charged with two counts of aggravated assault, one count of aggravated
kidnapping, and one count of being a felon in possession of a firearm after a domestic
altercation and that he failed to inform his probation officer of his arrest. The State filed
a petition requesting the trial court to revoke the Defendant’s probation. The State cited
the allegations in the violation of probation warrant and included as additional allegations
that the Defendant violated probation rules that prohibited him from owning or
possessing a firearm and from engaging in assaultive, abusive, threatening, or
intimidating behavior, or behavior that poses a threat to himself or others.

        At the revocation hearing, Ms. Delainey Allison Hecker testified that on July 13,
2019, while inside her residence, she heard screaming coming from across the street. She
looked outside, and saw the victim being beaten in the victim’s front yard by a man. She
was not acquainted with the man or the victim, but she had seen the victim in that area
previously and assumed she lived there. At the hearing, Ms. Hecker could not identify
the Defendant as the man who assaulted the victim. Ms. Hecker testified that she
captured a video of the incident of an approximate length of ten seconds. The video was
played for the trial court to view, but it was not entered into evidence. Ms. Hecker
testified that she observed the man pull around in the car, and yell at the victim. A few
seconds later, the man shoved the victim into the front seat of the car, entered the back
seat of the car, and appeared to lunge toward her in the front seat. From Ms. Hecker’s
observation, she concluded that the man was probably beating the victim. During the
incident, the victim kept screaming, “I’m sorry.” Ms. Hecker testified that the man and
the victim eventually drove away.

        Sergeant Brett Williams of the Memphis Police Department testified that he
assisted in taking a statement from the Defendant on July 13, 2019. The Defendant
informed officers that on July 13, 2019, he went to Walgreens with the victim. When the
victim exited the store, she “jumped in” her sister’s car with her sister and her cousin, and
they sped out of the parking lot to the location where the victim’s car was parked. The
Defendant followed them back to the victim’s car, where he saw the victim exit her
sister’s car and enter her own car. The Defendant stated that a man exited the victim’s
sister’s car, and “cre[pt] around,” so the Defendant “pulled [his] gun out” after which the
man and victim’s sister drove away. The Defendant stated that when he started talking to
the victim, she “got out of the car talking crazy so [he] grabbed her by the hair and said[,]
‘bitch stop playing with me.’” The Defendant alleged that the victim started hitting him
and tried to bite him, so he bit her. After the victim calmed down, the Defendant told her
that they needed to leave the area, so the Defendant and the victim drove to the
Defendant’s sister’s house. The Defendant and the victim then drove the Defendant’s
brother to a store and left without him when he informed them that he would walk back
home. While the Defendant and the victim were driving, the victim told the Defendant
that she was going to jump out of the car if he did not apologize to her. She opened the
door, and the Defendant told her that he did not owe her an apology and told her not to
jump out of the car. The Defendant stopped the car, and the victim exited the car. The

                                             2
victim again told the Defendant that he owed her an apology. A woman in a white car
behind them told them that they needed to leave before she called the police.

       Afterward, the Defendant and the victim went to his sister’s house for about forty-
five minutes and then returned to the victim’s car. When the Defendant and the victim
walked to the car, they saw police. According to the Defendant, they left without
interacting with the police because “the police didn’t know it was [them].” The
Defendant and the victim drove away, the Defendant threw a 9 millimeter gun out of the
window, and then they “pulled into the garage” and “went inside.” The Defendant stated
that he purchased the gun off the street for $60 about a week and a half prior to the
incident, that the gun was loaded, and that he always carried the gun. The Defendant
acknowledged having prior felony convictions. He stated that he had known the victim
for about a week and a half at the time he gave the statement. However, the Defendant
denied holding the victim against her will. The Defendant stated that he was diagnosed
with Bipolar disorder and ADHD, that he had been prescribed medication for those
diagnoses, and that he had not been taking his medication. Officer Wright testified that
the Defendant denied at first ever being at Walgreens or being involved in an altercation,
but the Defendant eventually confessed to being involved.

        The Defendant testified that he should receive probation because he had been
complying with the requirements of probation, had been working, and had not obtained
new criminal charges. The Defendant requested probation so he could start working. He
testified that he was not then in custody for the underlying charges because they were
dismissed for a lack of prosecution. He maintained that he stopped reporting to his
probation officer when the probation office could not tell him who his probation officer
was.

        On cross-examination, the Defendant testified that Officer Wright’s testimony was
not true, that he did not want to make a statement, and that Officer Wright convinced him
to give a statement by telling him that he needed to make one or that it would “look bad.”
The Defendant denied having a gun, and he denied ever beating or biting the victim. He
also denied ever going to Walgreens with the victim, and he explained that the victim
returned to the house approximately thirty to forty minutes after she left. The Defendant
testified that he did not know who the victim’s sister was and that he had never seen her
before. He also testified that the victim’s sister dropped her off at the house after
returning from Walgreens. The Defendant stated that, instead of fighting, he and the
victim were “just tussling — we wasn’t even tussling.” He explained that “tussling”
meant that he was telling the victim to “come on and go,” but he testified that the
altercation was not physical. He maintained that Ms. Hecker’s testimony was false, and
he denied coercing the victim to not appear in court.

      During the hearing, the prosecution informed the trial court that the victim was
then cooperating with law enforcement and that the victim could appear to testify

                                            3
sometime in November of 2019. However, the trial court did not require her testimony
before reaching a decision. The trial court found by a preponderance of the evidence that
the Defendant “gravely assault[ed]” the victim. The trial court also found that the
Defendant was not taking his medication, that “he’s extremely violent when he’s not on
his medication,” and “that’s probably why this all happened.” The trial court found that
the Defendant violated the terms of his probation and revoked his probation, and it
ordered him to serve his sentence in confinement. This appeal followed.

                                       ANALYSIS

        The Defendant challenges the trial court’s order revoking his probation by alleging
that its decision was not supported by substantial evidence and that it erred in sentencing
him to confinement. A trial court has the discretion to revoke probation if it finds by a
preponderance of the evidence that a defendant violated the conditions of probation. See
T.C.A. §§ 40-35-310, -311(e); State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). An
abuse of discretion in revoking a defendant’s probation occurs only where there is “no
substantial evidence to support the conclusion of the trial court that a violation of the
conditions of probation has occurred.” Shaffer, 45 S.W.3d at 554. The trial court
determines the credibility of witnesses in probation revocation hearings. State v.
Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991) (citing Carver v. State, 570
S.W.2d 872, 875 (Tenn. Crim. App. 1978)). Additionally, the trial court’s factual
findings carry the weight of a jury verdict on appeal. State v. Beard, 189 S.W.3d 730,
735 (Tenn. Crim. App. 2005) (citations omitted).

       A trial court finding that a defendant has violated the conditions of probation is
statutorily authorized to: “(1) order confinement; (2) order execution of the sentence as
originally entered; (3) return the Defendant to probation on appropriate modified
conditions; or (4) extend the Defendant’s probationary period by up to two years.” State
v. Brandon L. Brawner, No. W2013-01144-CCA-R3-CD, 2014 WL 465743, at *2 (Tenn.
Crim. App. Feb. 4, 2014) (citing T.C.A. §§ 40-35-308(a), (c), -310, -311(e)(1); State v.
Hunter, 1 S.W.3d 643, 648 (Tenn. 1999)). In exercising its authority, a trial court has no
obligation to provide a defendant already on probation “‘a second grant of probation or
another form of alternative sentencing.’” State v. Tracy Arnold, No. W2018-00307-
CCA-R3-CD, 2018 WL 6266279, at *1 (Tenn. Crim. App., Nov. 30, 2018), perm. app.
denied (Tenn. Mar. 28, 2019) (citation omitted).

        Here, the trial court did not abuse its discretion in revoking the Defendant’s
probation. In the statement to police, the Defendant admitted to following the victim
from the Walgreens store and “pull[ing] [his] gun out” when the man exited the victim’s
sister’s car. The Defendant then grabbed the victim by the hair and bit her during an
argument. Ms. Hecker testified that she observed a man beating the victim in the
victim’s front yard. Ms. Hecker also testified that she saw the man lunge toward the
victim after shoving her in the front seat of the car. During the altercation, the victim

                                            4
screamed repeatedly, “I’m sorry.” The trial court reviewed a video of the assault. After
the altercation with the victim, the two of them left in the victim’s car. The Defendant
told police he threw his gun out of the car window after seeing law enforcement.
Although the Defendant denied the veracity of his statement given to law enforcement,
the trial court implicitly declined to credit the Defendant’s testimony. See Mitchell, 810
S.W.2d at 735. The trial court found that the Defendant “gravely assault[ed]” the victim.
The Defendant’s arrest for aggravated assault was one of the grounds supporting the
violation of probation warrant, and his violation of rules prohibiting him from engaging
in assaulting, abusive, or threatening or intimidating behavior and prohibiting him from
possessing a firearm were grounds supporting the State’s petition. Substantial evidence
supported the trial court’s conclusion that the Defendant violated his probation, see
Shaffer, 45 S.W.3d at 554, and the Defendant is not entitled to relief on this ground.

       The Defendant also contends that the trial court abused its discretion in sentencing
him to confinement because it failed to consider “1) the circumstances of the offense; 2)
the defendant’s criminal record; 3) the defendant’s social history and present condition;
4) the need for deterrence; and 5) the best interest of the defendant and the public.” See
State v. Ariana Tarience Harris, No. W2017-02302-CCA-R3-CD, 2018 WL 4562929, at
*2 (Tenn. Crim. App. Sept. 21, 2018). However, the Harris opinion relied on by the
Defendant cited to State v. Goode, 956 S.W.2d 521, 527 (Tenn. Crim. App. 1997), which
involved an original sentencing hearing and not a revocation hearing. Rather, this court
has recognized that a “trial court is only required to consider the sentencing principles
when determining a defendant’s original sentence.” See State v. Joshua Maurice
Hickman, No. M2010-01063-CCA-R3-CD, 2011 WL 2306104, at *3 (Tenn. Crim. App.
June 8, 2011). In other words, reference to particular factors or to the principles of
sentencing “‘is not necessary in determining the appropriate sanction following
revocation of probation.’” Id. (quoting State v. Walter Jackson, No. E1999-02186-CCA-
R3-CD, 2001 WL 55687, at *2 (Tenn. Crim. App. Jan. 21, 2001)). The trial court in the
present case considered the above evidence supporting its decision to revoke his
probation. The trial court’s decision to sentence the Defendant to confinement was well
within its statutory authority. See T.C.A. §§ 40-35-308(a), -308(c), -310, -311(e)(1). We
conclude that the trial court did not abuse its discretion.

                                    CONCLUSION

      Based upon the foregoing reasons, we affirm the judgment of the trial court.




                                    ___________________________________________
                                    JOHN EVERETT WILLIAMS, PRESIDING JUDGE


                                            5